190 S.E.2d 306 (1972)
15 N.C. App. 519
Howard H. BARHAM, Employee, Plaintiff,
v.
KAYSER-ROTH HOSIERY CO., Inc., Employer, Insurance Company of North America, Carrier, Defendants.
No. 7215IC467.
Court of Appeals of North Carolina.
August 2, 1972.
*307 Long, Ridge & Long by George A. Long, Graham, for plaintiff appellant.
*308 J. B. Winecoff, Greensboro, for defendant appellees.
MORRIS, Judge.
Defendants concede that G.S. § 97-47 has no application to the facts of this case so that the only question presented is: Whether the North Carolina Industrial Commission had jurisdiction when plaintiff did not file a claim with the Commission and no claim was filed on his behalf within the time allowed by G.S. § 97-24(a)? This question must be answered in the negative. G.S. § 97-24(a) provides:
"The right to compensation under this Article shall be forever barred unless a claim be filed with the Industrial Commission within two years after the accident, and if death results from the accident, unless a claim be filed with the Commission within one year thereafter."
Plaintiff was injured on 2 March 1966, filed a claim on 6 April 1971, and makes no contention that any claim was filed on his behalf at any earlier date. It is well-settled law in this State, as enunciated most recently in the case of Montgomery v. Horneytown Fire Department, 265 N. C. 553, 144 S.E.2d 586 (1965), that the requirement of filing a claim in accord with the provisions of the above statute is a condition precedent to the right to compensation and not a statute of limitation. We cannot, as plaintiff urges, reverse "the narrow and rigid doctrine" under these facts. The voluntary payment of a medical bill by defendant carrier in April of 1967 is not an admission of liability and does not dispense with the necessity of filing a claim with the Industrial Commission within two years of the date of the accident. Biddix v. Rex Mills, 237 N.C. 660, 75 S.E.2d 777 (1953). There is no evidence that the Industrial Commission acquired jurisdiction either by the timely filing of a claim or by the submission of a voluntary settlement agreement to the Commission for approval. Tabron v. Gold Leaf Farms, Inc., 269 N.C. 393, 152 S.E.2d 533 (1967). The Industrial Commission properly dismissed plaintiff's claim for lack of jurisdiction and this assignment of error is overruled.
Plaintiff contends that even though the claim was not timely filed, defendant is estopped to take advantage of his failure to file within the time provided by statute by the actions of its agents and employees. The general rule in this State is stated in Hart v. Thomasville Motors, 244 N.C. 84, 88, 92 S.E.2d 673, 676 (1956):
"The North Carolina Industrial Commission has a special or limited jurisdiction created by statute, and confined to its terms. Viewed as a court, it is one of limited jurisdiction, and it is a universal rule of law that parties cannot, by consent, give a court, as such, jurisdiction over subject matter of which it would otherwise not have jurisdiction. Jurisdiction in this sense cannot be obtained by consent of the parties, waiver, or estoppel. (Citations omitted.)"
However, as in Hart, we do not reach the question of whether under all circumstances a party can or cannot be estopped to attack the jurisdiction of the Commission because in this case there is insufficient evidence of estoppel to raise the question.
Further discussion of plaintiff's other assignments is not necessary.
No error.
BROCK and HEDRICK JJ., concur.